Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141206                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141206
                                                                    COA: 297366
                                                                    Genesee CC: 09-025520-FC
  DARRYL JAY LOFTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 27, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Genesee Circuit Court and we
  REMAND this case to that court and DIRECT that court either to grant the defendant the
  opportunity to withdraw his plea or to resentence the defendant to two years on the
  charge of possession of a firearm during the commission of a felony, first offense, MCL
  750.227b(1), for the reason that the defendant was misinformed at his plea hearing that he
  would serve a consecutive sentence of two years for his felony-firearm conviction, rather
  than the mandatory sentence of five years for felony-firearm, second offense. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           p1027                                                               Clerk